UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6160


CHARLES D. WILLINGHAM,

                Plaintiff - Appellant,

          v.

LYNN SUMMERS, Supt. Hoke CI; G. CRUTCHFIELD, Asst. Programs
Hoke CI; K. STAND BACK, Asst. Hoke CI; SMITH, Medical Dept.
Hoke CI; ROY COOPER, Gen.; ROBERT C. LEWIS, Dir. Chief,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.     Robert J. Conrad,
Jr., Chief District Judge. (1:12-cv-00336-RJC)


Submitted:   April 18, 2013                 Decided:   April 26, 2013


Before DAVIS, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles D. Willingham, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Charles    D.    Willingham,          a     North    Carolina     prisoner,

seeks to appeal the district court’s order waiving payment of an

initial      partial     filing        fee        and      directing        Willingham’s

correctional     institution      to         withhold       and     transmit       partial

payments     toward    the    filing     fee.            This    court   may    exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and   certain    interlocutory         and       collateral       orders,     28   U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-47 (1949).                         The order Willingham

seeks   to   appeal    is    neither    a        final   order     nor   an    appealable

interlocutory or collateral order.                     Accordingly, we dismiss the

appeal for lack of jurisdiction.                  We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                                DISMISSED




                                             2